Citation Nr: 1750008	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  15-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a skin disability, to include chloracne, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 through January 1967, including service in the Republic of Vietnam. The Veteran's awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this case to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

In the July 2012 Notice of Disagreement the Veteran stated that at the time, his skin disability covered half of his back, neck, and scalp.  The Veteran also stated that he experienced an outbreak in June 2012 that covered his entire neck, the upper half of his back, half of his scalp, and parts of his face.  The Veteran provided that the skin disability causes a discharge of fluids onto his scalp, neck, back, and arms.  

The Veteran was most recently afforded a VA examination of his skin in March 2015.  At that time, the examiner noted that the Veteran's skin condition was quiescent.  Because his condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (concluding that an examination during a remission phase was inadequate because it did not "accurately reflect the elements of the present disability").  Thus, a new VA examination is needed to accurately assess the severity of the Veteran's service-connected chloracne.

Further, the Veteran reported at the time of his March 2015 VA examination that he had started steroid injections for his skin condition about two years ago.  On remand, the records of this treatment, as well as all updated VA and private treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Ask the Veteran to identify the medical care provider that administers steroid injections for his skin disorder.  Then, make arrangements to obtain his complete treatment records from this provider.

2.  Make arrangements to obtain the Veteran's complete treatment records from Catherine Chen, MD/East Valley Dermatology Center, dated from January 2012 forward; and from Rosemary Geary, MD, dated from April 2006 forward.  

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from March 2015, forward.

4.  After the above has been completed, arrange for a VA skin examination to assess the current severity of the Veteran's service-connected skin disability.  The appropriate Skin Diseases DBQ should be filled out for this purpose.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

(a)  Given the intermittent nature of the Veteran's skin disability, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin disability is active, unless there is sufficient information (i.e. from treatment records) to determine that this is not required.

(b)  If the examination cannot be scheduled in conjunction with skin disability active, the Veteran should be advised of alternative ways to present evidence of the nature and severity of his service-connected skin disability, i.e., photographs.

(c)  The examiner must:

(i)  Obtain a full history from the Veteran concerning his skin disability.

(ii)  Describe the area(s) of the body affected by the Veteran's service-connected skin disability, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, including the face and neck, AND 

(iii)  Estimate, if possible, the area(s) of the body specifically affected by the skin disability, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, including the face and neck.

(iv)  Note whether the Veteran is experiencing an active period of his service-connected skin disability and, if so, whether the examination is being conducted during a period of activity.  The examiner should also note whether there are any specific periods during which any such activity occur or whether it is intermittent and/or unpredictable.

(v)  Distinguish, to the extent possible, the manifestations of the Veteran's skin disability from those of any other skin disease present.

(d)  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his skin disability.

(e)  The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Next, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for corrective action.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




